Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between tbe attorneys for tbe parties hereto, subject to tbe approval of tbe Court:
1. That tbe merchandise is identified on tbe Einal List published by tbe Secretary of tbe Treasury pursuant to tbe Customs Simplification Act of 1956 (T.D. 54521) and accordingly was appraised under tbe provisions of Section 402a of tbe Tariff Act of 1930 as amended by tbe said Customs Simplification Act.
*3722. That on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Japan or for export to the United States.
3. That on or about the date of exportation such or similar imported merchandise was not freely offered for sale in the principal markets of the United States.
4. That the cost of production of the involved merchandise as defined in Section 402a (f) of the Tariff Act of 1930 as amended was $44,972 per camera and $2.50 per case for each case as invoiced as “soft” case or $3.00 per case for each case invoiced as “hard” case.
5. That the appeal for reappraisement may he submitted on this stipulation, the same being limited to the merchandise and the issues described here-inabove and abandoned in all other respects.
On tbe agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is cost of production, as defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and hold that such statutory value therefor is $44,972 per camera, and $2.50 per case for each case invoiced as “soft” case, and $3 per case for each case invoiced as “hard” case.
As to all other merchandise covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.